DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux on 7/22/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claims 11 and 17 are amended as follows:

11.  A first on-board terminal for radio communication in a radio network, the first on-board terminal being configured to: 
ascertain first data;
 carry out a channel access procedure for a radio channel; transmit the first data via the radio channel; 
await a first time period after an end of the transmission of the first data; 
check, after expiration of the first time period, whether the radio channel is free; and 
retransmit the first data via the radio channel after expiration of a second time period, which begins after the end of the previous transmission of the first data, based on the check ascertaining the radio channel is free after the expiration of the first time period;
wherein the radio channel is a dedicated radio channel which is reserved exclusively for transmitting, by a number of different terminals, consecutive packets according to a packet train, the packet train including a number of data not immediately succeeding one another, and which originate from the different terminals, and for which only a first of the different terminals has carried out the channel access procedure[[.]];
wherein at least three different terminals including the first on-board terminal, transmit data in the packet train on the dedicated radio channel.

17. A method for operating a first on-board terminal of a radio network, the method comprising the following steps: 
ascertaining first data; 
carrying out a channel access procedure for a radio channel, transmitting the first data via the radio channel; 
awaiting a first time period after an end of the transmission of the first data; checking, after an expiration of the first time period, whether the radio channel is free; and 
retransmitting the first data after expiration of a second time period, which begins after an end of the previous transmission of the first data, via the radio channel based on the checking ascertaining the radio channel is free after the expiration of the first time period;
wherein the radio channel is a dedicated radio channel which is reserved exclusively for transmitting, by a number of different terminals, consecutive packets according to a packet train, the packet train including a number of data not immediately succeeding one another, and which originate from the different terminals, and for which only a first of the different terminals has carried out the channel access procedure[[.]];
wherein at least three different terminals including the first on-board terminal, transmit data in the packet train on the dedicated radio channel.

Claims 23 and 24 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 11 and 17 are allowed because the prior art of record Wentink (US 20040071154 A1) discloses a terminal configured to:
ascertain first data (station 301-1 seeks to access priority queue 303 in order to communicate with station 301-3, paragraph 50); 
carry out a channel access procedure for a radio channel (station 301-1, seeking to access priority queue 303, uses CSMA/CA, paragraph 52); 
transmit the first data via the radio channel (At the end of backoff period 508 and if access to priority queue 303 is permitted, station 301-1 transmits priority queue sequence 510 on priority queue 303, if accessible, Fig. 5 and paragraph 53; data frame 1204, Fig. 12); 
await a first time period after an end of the transmission of the first data (The interval between each data frame and the corresponding ACK frame, interval 909, is the length of short interframe space, Fig. 9 and paragraph 79); 
check, after expiration of the first time period, whether the radio channel is free (At the end of backoff period 508, station 301-1 can transmit priority queue sequence 510, but only if shared communications medium 302 is still idle (i.e., not busy) and if priority queue 303 is accessible, paragraph 93); and 
retransmit the first data via the radio channel after expiration of a second time period, which begins after the end of the previous transmission of the first data, based on the check ascertaining the radio channel is free after the expiration of the first time period (Therefore, in accordance with the illustrative embodiment of the present invention, station 301-1 waits the length of PIFS, corresponding to interval 1205, after having transmitted data frame 1204 and then retransmits the data frame, represented by data frame 1206, Fig. 12 and paragraph 88).
However, the prior art of record does not disclose wherein the radio channel is a dedicated radio channel which is reserved exclusively for transmitting, by a number of different terminals, consecutive packets according to a packet train, the packet train including a number of data not immediately succeeding one another, and which originate from the different terminals, and for which only a first of the different terminals has carried out the channel access procedure;
wherein at least three different terminals including the first on-board terminal, transmit data in the packet train on the dedicated radio channel, as claimed in the context of the other limitations in claims 11 and 17 respectively.
Claims 12-16 are allowed by virtue of their dependency on an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642